

116 HR 8651 IH: To acknowledge the crime of lynching, and for other purposes.
U.S. House of Representatives
2020-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8651IN THE HOUSE OF REPRESENTATIVESOctober 23, 2020Mr. Amash introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo acknowledge the crime of lynching, and for other purposes.1.Prohibiting lynchingSection 249(a) of title 18, United States Code, is amended—(1)by redesignating paragraph (4) as paragraph (5); and(2)by inserting after paragraph (3) the following:(4)Offenses involving lynching(A)In generalWhoever, acting with one or more individuals, engages in conduct described in paragraph (1) or (2) that results in death, shall be subject to the same penalties as prescribed in those paragraphs.(B)Limitation on prosecutionA person who is prosecuted for unlawful conduct under this paragraph may not be prosecuted for the same conduct under paragraph (1) or (2)..